DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 24 November 2020 has been entered. 
Claims 1-4, 6-10, 12-20 are pending. 
The amendment is fully supported by the specification.

Response to Arguments
Regarding the rejections under 35 U.S.C §103, Applicant’s arguments with respect to the claims have been considered but are directed to the newly amended portions of the claims. The examiner notes, however, that Applicant argues on Page 8 of the Remarks that the transmitting and receiving steps are not performed by the cellular network (Paragraph 5). The examiner respectfully disagrees. 
Erskine clearly discloses that these steps are performed in the wireless network system (see for example, Figure 10 (155)), and it would have been obvious over Wynn to have the cellular network delay the communication to the recipient device. Therefore, the rejection is made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1`98); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 10, 12-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 20, 22-24, 27 and 36 of U.S. Patent No. 8,068,825. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are transparently found in U.S. Patent No. 8,068,825 B2 with obvious wording variations.

Application No. 15/458,554
Patent No. 8,068,825
Rationale:
Claim 1 (Similarly, Claims 8 & 14):  A method comprising:
Receiving, by a cellular network, one or more rules for a recipient device of a cellular network and a sender device of the cellular network, wherein the cellular network manages communications to the recipient telephone number and the sender telephone number, and the one or more rules include the recipient telephone number, the sender telephone number, and a second telephone number for a second device associated with a second party; determining, by the cellular network and based on the recipient telephone number, the sender telephone number, and at least one of the one or more rules, a text message communication is subject to approval by the second party; delaying, by the cellular network, the text message communication indefinitely pending the approval; transmitting, by the cellular network and based on the one or more rules, a request for the approval to the second device; and receiving by the cellular network, a response to the request from the second device.

Claim 1 (Similarly, Claim 27):  A method comprising: detecting, on a network, a text communication from a sender mobile device intended for a recipient mobile device associated with a first party before transmitting said text communication to said recipient mobile device; consulting a second party rule to determine that said text communication is subject to approval by a second party, wherein said second party rule is established by said second party;  responsive to determining that said text communication is subject to approval: transmitting a notification that said text communication is subject to approval to said sender mobile device, and transmitting a request to a second mobile device associated with said second party, the request comprising a request to approve a transmission of said text communication to said recipient mobile device;  receiving a  response from said second mobile device;  determining that said text communication is approved based on said response;  and transmitting said text communication to said recipient mobile device.
As shown, both claims cover the same subject matter except, the application states “detecting, on a first device” and the patent states “detecting, on a network.” Also, the application states “a communication” and the patent states “text communication.” Although one is broader than the other, as understood, the claims basically describe the same invention. 
Regarding dependent claims 7, 10, 12-13 and 17-20
Regarding dependent claims 11, 20, 22-24 and 36
The dependent claims are of same scope and subject matter.


Claims 1, 3, 5, 7-8, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9, 11, 13, and 15 of U.S. Patent No. 9,621,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are transparently found in U.S. Patent No. 9,621,717 B2 with obvious wording variations.
Application No. 15/458,554
Patent No. 9,621,717
Rationale:
Claim 1 (Similarly, Claims 8 & 14):  A method comprising:
Receiving, by a cellular network, one or more rules for a recipient device of a cellular network and a sender device of the cellular network, wherein the cellular network manages communications to the recipient telephone number and the sender telephone number, and the one or more rules include the recipient telephone number, the sender telephone number, and a second telephone number for a second device associated with a second party; determining, by the cellular network and based on the recipient telephone number, the sender telephone number, and at least one of the one or more rules, a text message communication is subject to approval by the second party; delaying, by the cellular network, the text message communication indefinitely pending the approval; transmitting, by the cellular network and based on the one or more rules, a request for the approval to the second device; and receiving by the cellular network, a response to the request from the second device.

A method comprising: detecting, on a network, a communication from a sender mobile device intended for a recipient mobile device before transmitting the communication to the recipient mobile device;  transmitting, to the sender mobile device, a notification indicating that the communication is subject to approval;  transmitting, to a second mobile device a request to approve transmission of the communication to the recipient mobile device; determining that a response to the request has been received from the second mobile device; and transmitting the communication to the recipient mobile device responsive to receiving the response.

As shown, both claims cover the same subject matter except, the application states “detecting, on a first device” and the patent states “detecting, on a network.”  Although one is broader than the other, as understood, the claims basically describe the same invention. 
Regarding dependent claims 3, 7 and 16
Regarding dependent claims 4, 7, 9, 11 and 15
The dependent claims are of same scope and subject matter.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 8, 10, 12, 14 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0282559 A1 to ERSKINE et al. in view of US 2008/0005325 A1 to WYNN.
	Regarding Claims 1, 8 and 14, Erskine discloses a method comprising: receiving, by a cellular network, one or more rules for a recipient device of the cellular network and a sender device of the cellular network (Fig. 10 22a depicting supervisory control system as part of the wireless system network 155; para 0030 -- each wireless phone has a user profile; Fig. 8, para 0166 -- profile database with rules; para 0167 -- telephone numbers that can to/from which messages can be sent; para 0172 -- components connected via wireless system network 155), 
wherein the cellular network manages communications to the recipient telephone number and the sender telephone number (para 0167 -- Supervisor sets rules for telephone numbers, for communications that can be made to/from), and 
the one or more rules include the recipient telephone number, the sender telephone number, and a second telephone number for a second device of the cellular network associated with a second party (para 0167 -- Supervisor sets rules for telephone numbers, for communications that can be made to/from);
(para 0169 -- Supervisor notified of text message wireless restrictions; para 0171 -- controls data usage, such as messaging to/from wireless phone; para 0176 -- request for communication, such as telephone number of requesting party, type of message, etc.; para 0181 -- supervisor is alerted). Erskine further discloses the method being performed by the cellular network (Fig. 10 22a depicting supervisory control system as part of the wireless system network 155; para 0172 -- components connected via wireless system network 155).
Although Erskine does not specifically disclose delaying the text message communication indefinitely pending the approval; transmitting, based on the one or more rules, a request for the approval to the second device; and receiving a response to the request from the second device relating to the approval, these limitations are disclosed by Wynn.
In particular, Wynn discloses delaying, the text message communication indefinitely pending the approval (para 0045 -- intercepted messages are stored under access control, for someone else to review before user can access them);
transmitting, based on the one or more rules, a request for the approval to the second device (Figs 15a, 15b, 15c provide examples of notifications to approve monitored communications; para 0049 -- request can be sent to authorized user notifying request to approve messages); and
receiving, a response to the request from the second device relating to the approval (paragraph [0039], the parent approved it and the child was able to receive and view the email message).
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Erskine to include delaying a communication pending an approval as disclosed by Wynn, because such limitations allow incoming communications, (Wynn, para 0001, 0002). Such limitations allow communications to be restricted based on use, or content, to, for example, keep children from online predators or to enforce corporate security. 
Regarding Claim 7, Erskine and Wynn disclose the method as described above. Erskine further discloses wherein the request identifies the sender mobile device (para 0076 -- uses telephone number, MIN of calling party; also see 0109).
Claims 8 and 14 are rejected for the same reasons as claim 1, and Erskine further discloses a device comprising a processor and a memory storing instructions that cause the processor to effectuate operations (Fig 1, Fig 2).
Regarding Claims 10 and 17, Erskine and Wynn disclose the first device of claim 8. Erskine further discloses wherein determining that the text message communication is subject to the approval based on the text message communication being a text message (Fig 8 -- 194 text messaging allowance).
Regarding Claims 12 and 18, Erskine and Wynn disclose the first device of claim 8. Erskine further discloses wherein  determining that the text message communication is subject to the approval based on time of day the text message communication was detected (Fig. 6 -- checks if matches prohibited period 128).
Regarding Claim 19, Erskine and Wynn disclose the non-transitory computer readable storage medium of claim 8. Erskine further discloses wherein determining that the text message communication is subject to the approval based on an identity of the sender device (para 0076 -- uses telephone number, MIN of calling party; also see 0109).


Claims 2-4, 9, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erskine in view of Wynn, and US 2001/0036821 A1 to GAINSBORO et al., and further in view of Mazerski et al. (Mazerski), U.S. Publication No. 2006/0293057.
Regarding Claims 2, 9, and 15, Erskine and Wynn disclose the method, first device and non-transitory computer-readable storage medium as described above. Erskine discloses the transmitting and receiving being done by the cellular network (Fig. 10 22a depicting supervisory control system as part of the wireless system network 155; para 0172 -- components connected via wireless system network 155).
	Erskine and Wynn discloses the communication being a text message as disclosed above, but do not specifically disclose terminating the communication between the sender mobile device and the recipient mobile device. However, Gainesboro discloses terminating the communication between the sender mobile device and the recipient mobile device (para 0021 -- can terminate connection). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Erskine and Wynn to include terminating a connection as disclosed by Gainesboro because such limitations are notoriously well known in the art and it would have been obvious for one of ordinary skill in the art to terminate a connection as this is one of a limited number of ways to disallow communications between devices, and would have been obvious to try.
Neither Erskine, Wynn, nor Gainesboro disclose further comprising: determining that the response indicates that the request has been denied; however, Mazerski discloses further comprising:  determining that the response indicates that the request has been denied (i.e., disallowed according to paragraph [0049]).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Erskine, Wynn, and Gainesboro with the teachings of Mazerski to arrive at the claimed invention for allowing customizable parental controls. Such limitations allow (Wynn, para 006, 0039). Furthermore, this additional feature allows the effective monitoring, restricting and controlling of communications (see paragraphs [0001]-[0003] of Wynn).
Regarding Claim 3, Erskine, Wynn, Gainesboro, and Mazerski disclose the method and non-transitory computer-readable storage medium as described above. Gainesboro further discloses further comprising: transmitting a notification that the communication is terminated to the sender mobile device (para 0063), and Wynn discloses the communication being a text message as above.
	Regarding Claim 4, Erskine, Wynn, Gainesboro, and Mazerski disclose the method of claim 2 as described above. Gainesboro further discloses further comprising: transmitting a notification that the communication is terminated to the second device (para 0063).
	
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erskine in view of Wynn, and further in view of US 20070124760 A1 to NOVAK et al.
Regarding Claim 6, Erskine and Wynn disclose the method of claim 1. Although Erskine and Wynn do not specifically disclose further comprising: generating a message comprising text message originator identification information of the sender mobile device, wherein the request comprises the message; however, these limitations are considered obvious over Novak (para 0133).
Therefore, at the time of the invention, it would have been obvious to modify the invention of Erskine and Wynn to include generating a message comprising caller identification information of the sender mobile device , wherein the request comprises the message in order to provide the approving device any relevant information needed to decide whether to approve the communication. Such limitations allow an approval for communications to be provided so that a (Wynn, para 006, 0039). Furthermore, this additional feature allows the effective monitoring, restricting and controlling of communications (see paragraphs [0001]-[0003] of Wynn).
	
Claims 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erskine in view of Wynn, and further in view of White, U.S. Patent No. 7,305,234.
	Regarding Claims 13 and 20, Erskine and Wynn disclose the first device of claim 8 and non-transitory computer-readable storage medium of claim 14 as described above.
	Erskine and Wynn fail do not specifically disclose the operations further comprising determining that the communications subject to the approval based on additional charges associated with the communication. Erskine discloses the communication being a text message as disclosed above.
	White discloses the operations further comprising determining that the communicating is subject to the approval based on additional charges associated with the communication (i.e., charges for calls made during on-peak hours; see col. 5, lines 3-12).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Erskine and Wynn with the teachings of White to arrive at the claimed invention for providing the ability to automatically manage device. Such limitations allow an approval for communications to be provided so that a communication may continue, thereby increasing efficiency in the network and safety by allowing subscribers to approve certain communications (Wynn, para 006, 0039). Furthermore, this additional feature allows the effective monitoring, restricting and controlling of communications (see paragraphs [0001]-[0003] of Wynn).


Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erskine in view of Wynn, and further in view of Mazerski.
Regarding Claim 16, Erskine and Wynn disclose the method, first device and non-transitory computer-readable storage medium as described above in claim 14.
	Erskine and Wynn do not disclose further comprising: determining that the response indicates that the request has been denied; and transmitting a notification based on the response to at least one of the sender device or the second device. However, Mazerski discloses further comprising: determining that the response indicates that the request has been denied (i.e., disallowed according to paragraph [0049]); and transmitting a notification based on the response to at least one of the sender device or the second device (para 0047 -- ERROR message).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wynn with the teachings of Mazerski to arrive at the claimed invention for allowing customizable parental controls. Such limitations allow an approval for communications to be provided so that a communication may continue, thereby increasing efficiency in the network and safety by allowing subscribers to approve certain communications (Wynn, para 006, 0039). Furthermore, this additional feature allows the effective monitoring, restricting and controlling of communications (see paragraphs [0001]-[0003] of Wynn).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Could you intercept other people’s text messages discloses that messages are sent over mobile phone networks and delayed and stored in the cellular network until transmission (see third paragraph).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888.  The examiner can normally be reached on 8 am to 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA NAVAR/Primary Examiner, Art Unit 2643